DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,888,843. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims include the same subject matter of a capacitive sensor array for measuring eye direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10, 12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (EP2806782) in view of Wiebe et al. (PGPUB 20040070729).

Regarding claim 1, Bergman discloses a wearable device comprising: 
a lens (104); 

a frame (101) configured to be worn on a head of the user, wherein the frame supports the lens and the sensor (Fig. 1).
Bergman does not disclose and a body electrode positioned on the frame to provide a grounding connection between the plurality of sensors and the user's body.
However, Wiebe teaches an optical device for eye tracking ([0002]), which includes a body electrode in contact with a wearer for grounding ([0043]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Bergman and Wiebe such that a grounding electrode was placed on a wearer’s body motivated by improving signal accuracy.
Modified Bergman does not disclose wherein there are a plurality of sensors and wherein each sensor of the plurality of sensors is positioned in However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate a single capacitive sensor into a plurality of distinct sensors, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, one having ordinary skill in the art would modify the capacitive sensor of Bergman to be a plurality of discrete sensors motivated by increasing data acquisition for increased accuracy. 

Regarding claim 2, modified Bergman discloses further comprising:
a processor (510) configured to analyze signals from the plurality of sensors to determine eye gaze direction ([0059]), 
wherein the processor is positioned on or within the frame ([0059] where 100 comprises 500).

Regarding claim 3, modified Bergman discloses further comprising: 
a wire connecting the body electrode to the processor (Wiebe does not provide an electrical schematic; however, the grounding wire would necessarily be ).

Regarding claim 4, modified Bergman discloses wherein the frame comprises a frame front and at least one end piece extending from the frame front, the end piece configured to rest on an ear of the user (Fig. 1), and 
wherein the body electrode is positioned on a temple of the end piece (Fig. 1 and note that a temple of an earpiece is not the same as the temple of the user. In the prior art the term “temple” generally refers to what the Applicant calls an “end piece” here. In this case, the Office is using the broadest reasonable interpretation that temple refers to the end piece itself. If the Applicant meant that the sensor should be placed on the temple of the wearer, the Office suggests amending the claim to make this clear.).

Regarding claim 8, modified Bergman discloses wherein the plurality of sensors comprises indium tin oxide, carbon nanotubes, graphene, zinc oxides, silver nanowires, or a metal wire mesh (340).

Regarding claim 10, modified Bergman discloses wherein the wearable device is configured to wireless connect with a computing device configured to determine eye gaze direction based at least on the signals from the plurality of sensors ([0059]).

Regarding claim 12, Bergman discloses an apparatus comprising: 
a sensor (102) positioned on a surface of a lens or within the lens (104 and Fig. 1), 
at least one processor (510) configured to:
receive signals from the sensor positioned in front of an eye of a user; 
determine a of measure capacitance from the received signal ([0059]); and 
ascertain an eye gaze direction of the eye of the user based at least on the measured capacitance ([0006]).
Bergman does not disclose and a body electrode positioned on the frame to provide a grounding connection between the plurality of sensors and the user's body.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Bergman and Wiebe such that a grounding electrode was placed on a wearer’s body motivated by improving signal accuracy.
Bergman does not disclose wherein there are a plurality of sensors and wherein each sensor of the plurality of sensors is positioned in a separate location and is electrically disconnected from each additional sensor on the surface of the lens or within the lens.
However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate a single capacitive sensor into a plurality of distinct sensors, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, one having ordinary skill in the art would modify the capacitive sensor of Bergman to be a plurality of discrete sensors and use the plurality of signals to determine an eye position motivated by increasing data acquisition for increased accuracy.

Regarding claim 16, modified Bergman discloses wherein the plurality of sensors is supported by a frame configured to be worn on a head of the user; and wherein the at least one processor is further configured to:
identify movement of the frame on the user's head; and 
adjust the eye gaze direction based on a change in location of the plurality of sensors (The capacitive sensor of Bergman senses the position of the eye relative to the sensor, Fig. 6. In the case of a movement of the frame, the capacitive sensor would necessarily move at the same time since it is attached, Fig. 1. Therefore, adjustment of the gaze direction would inherently occur based on the movement of the frames. Please note that the Applicant has not claimed that the gaze direction is corrected, only that it is adjusted. The gaze direction of Bergman would be incorrect, but it still satisfies the limitation in that the gaze direction is adjusted.).

Regarding claim 18, Bergman discloses a method comprising: 

wherein the sensor is positioned on the surface of the lens or within the lens (104 and Fig. 1), and 
wherein the at least one lens is supported on a frame of a headgear (100) apparatus positioned in front of a right eye and a left eye of a user (Fig. 1); 
determining measured capacitances from the received signals for the right eye and the left eye ([0054]); and 
ascertaining eye gaze direction based at least on the measured capacitances ([0006]).
Bergman does not disclose grounding connection between the plurality of sensors with a body electrode.
However, Wiebe teaches an optical device for eye tracking ([0002]), which includes a body electrode in contact with a wearer for grounding ([0043]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Bergman and Wiebe such that a grounding electrode was placed on a wearer’s body motivated by improving signal accuracy.
Bergman does not disclose wherein there are a plurality of sensors and wherein each sensor of the plurality of sensors is positioned in a separate location and is electrically disconnected from each additional sensor on the surface of the lens or within the lens.
However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate a single capacitive sensor into a plurality of distinct sensors, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, one having ordinary skill in the art would modify the capacitive sensor of Bergman to be a plurality of discrete sensors and use the plurality of signals to determine an eye position motivated by increasing data acquisition for increased accuracy.

Claim 5is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Abreu (PGPUB 20040059212).


Bergman does not disclose wherein the frame comprises a frame front having a bridge with at least one nose pad configured to support the frame on a nose of the user, and wherein the body electrode is positioned on the nose pad.
However, Abreu teaches glasses (Fig. 22B) comprising nose pads (204 – referred to medial canthal pads) that support the frame on the nose of the user (Fig. 22B) for measuring the pulse of a user ([0075]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the sensor location of Bergman to the nose pad as taught by Abreu motivated by improving measurement accuracy ([0301]).

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Wiebe and further in view of Reynolds et al. (PGPUB 20130016065).

Regarding claim 6, modified Bergman does not explicitly disclose wherein the plurality of sensors comprises self-capacitance sensors.
However, Reynolds teaches an input device comprising a capacitor that may be a self or mutual capacitance sensor ([0039] and [0040]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the capacitive sensor of modified Bergman to be self-capacitive sensors as taught by Reynolds motivated by reducing the weight of the device (as compared to a mutual capacitance sensor).

Regarding claim 7, modified Bergman does not explicitly disclose wherein the plurality of sensors comprises mutual-capacitance sensors.
However, Reynolds teaches an input device comprising a capacitor that may be a self or mutual capacitance sensor ([0039] and [0040]).
.
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Wiebe and further in view of Horning et al. (USPAT 8398239 hereinafter “Horning”).

Regarding claim 9, modified Bergman does not disclose further comprising: 
a camera positioned on the frame, the camera configured to capture real time images in front of the user.
However, Horning teaches an optical device having eye tracking (Title) wherein a camera (118) is placed onto the frame (Fig. 1).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Bergman to include a camera as taught by Horning motivated improving user safety.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Wiebe and further in view of Reime (PGPUB 20110095771).

Regarding claim 11, modified Bergman discloses further comprising: 
a voltage source coupled to the plurality of sensors and coupled to a body electrode ([0065]); 
wherein each sensor of the plurality of sensors is configured to change capacitance in response to eye movement and configured to provide a signal to the amplifier in response to the change in capacitance ([0006]).
Bergman does disclose wherein the device comprises an amplifier coupled to the plurality of sensors and coupled to the body electrode.
However, Reime teaches a capacitor sensor that includes an amplifier within the circuit ([0059]).
.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Wiebe and further in view of Rosenburg (PGPUB 20150091859).

Regarding claim 13, modified Bergman discloses wherein the location of the capacitive sensor determines a measurement value (The location of the capacitor in relation to the eye being measured determines the value calculated by the system.) and wherein said sensor is located on a lens attached to a frame worn on a head of the user (Fig. 1). Modified Bergman does not disclose wherein the at least one processor is configured to calibrate the received signals from the plurality of sensors.
However, Rosenberg teaches a device comprising a capacitive sensor array (Fig 1.) wherein the capacitive sensors are calibrated ([0424]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Bergman to include a calibration process as taught by Rosenberg motivated by improving measured accuracy.

Regarding claim 14, modified Bergman does not disclose wherein the at least one processor is further configured to calibrate the plurality of sensors, prior to ascertaining the eye gaze direction, with the eye of the user.
However, Rosenberg teaches a device comprising a capacitive sensor array (Fig 1.) wherein the capacitive sensors values are calibrated prior to the sensors being used ([0424]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Bergman to include a calibration process as taught by Rosenberg motivated by improving measured accuracy.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Wiebe and further in view of Chen (PGPUB 20140104376).

Regarding claim 15, Bergman discloses using a processor to determine gaze direction based on capacitive signals (Fig. 6). Bergman does not disclose wherein ascertaining the eye gaze direction comprises comparing the plurality of measured capacitances with a calibration table.
However, Chen teaches a calculation method wherein a look-up table is used to determine a value ([0075]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Bergman to include a look-up table as taught by Chen motivated by improving direction determination speed ([0075]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Wiebe and further in view of Kim et al. (PGPUB 20150061999).

Regarding claim 17, modified Bergman does not disclose wherein the at least one processor is further configured to identify whether the eye of the user is closed or open.
However, Kim teaches a wearable device (100) that can determine a gaze of a wearer ([0051]) and determines whether the wearer’s eyes are opened or closed ([0012]) 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine the device of modified Bergman with the process of determining if the eye is open or closed taught by Kim motivated by improving battery efficiency.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Wiebe and further in view of Wacquant et al. (PGPUB 20150296135).


However, Wacquant teaches an eye tracking method wherein both eyes are tracked to determine an gaze direction ([0016]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine the device of modified Bergman with the gaze tracking method of Wacquant motivated by improving gaze direction accuracy.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Wiebe and further in view of McMurrough (PGPUB 20150070470).

Regarding claim 20, modified Bergman does not disclose further comprising: capturing an image with a frame of reference camera affixed to the frame of the headgear apparatus facing away from the user; matching the ascertained eye gaze direction with the image; and identifying an object being viewed by the user.
However, McMurrough teaches a head mounted device (Fig. 1) capturing an image with a frame of reference camera affixed to the frame of the headgear apparatus facing away from the user (110 in Fig. 1); matching the ascertained eye gaze direction with the image ([0014]); and 
identifying an object being viewed by the user ([0014]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine the device of modified Bergman with the camera and identification means of McMurrough motivated by improving user safety.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872